                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

JASON EUGENE GATES,

                       Petitioner,                       Case No. 1:19-cv-265
v.                                                       Honorable Janet T. Neff
LES PARISH,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court will dismiss the petition without prejudice

for failure to exhaust available state-court remedies.
                                             Discussion

                  I.       Factual allegations

                  Petitioner Jason Eugene Gates is incarcerated with the Michigan Department of

Corrections at the Oaks Correctional Facility (ECF) in Manistee, Michigan. Following a jury trial

in the Wayne County Circuit Court, Petitioner was convicted of assault with intent to do great

bodily harm (AGBH), Mich. Comp. Laws § 750.84, and felony firearm, second offense, Mich.

Comp. Laws § 750.227b.1 On April 18, 2017, the court sentenced Petitioner to a sentence of 4

years, 2 months to 10 years for AGBH consecutive to a sentence of 5 years for felony firearm-

second offense. (J. of Sentence, ECF No. 1-1, PageID.11.)

                  On April 4, 2019, Petitioner filed his habeas corpus petition. Under Sixth Circuit

precedent, the application is deemed filed when handed to prison authorities for mailing to the

federal court. Cook v. Stegall, 295 F.3d 517, 521 (6th Cir. 2002). Petitioner placed his petition in

the prison mailing system on April 4, 2019. (Pet., ECF No. 1, PageID.6.)

                  The petition raises one ground for relief: there was insufficient evidence to permit

a jury to find Petitioner guilty of the charged offenses beyond a reasonable doubt. (Pet., ECF No.

1, PageID.2-3.) Petitioner, by way of a motion for stay, notes his intention to raise two additional




1
  Petitioner was also convicted of felon in possession of a firearm, Mich. Comp. Laws § 750.224f, and carrying a
firearm with unlawful intent, Mich. Comp. Laws § 750.226. (Pet., ECF No. 1, PageID.2.) Petitioner was sentenced
to “time served” for those offenses. (J. of Sentence, ECF No. 1-1, PageID.11.) In Maleng v. Cook, 490 U.S. 488, 492
(1989), the Supreme Court held that “once the sentence imposed for a conviction has completely expired, the collateral
consequences of that conviction are not themselves sufficient to render an individual “in custody” for the purposes of
a habeas attack upon it.” See also Bowling v. White, 694 F. App’x 1008 (6th Cir. 2017); Worlds v. Russell, No. 98-
4471, 2000 WL 125806 (6th Cir. Jan. 28, 2000) (the district court did not have jurisdiction to hear habeas challenge
to misdemeanor convictions where the petitioner had finished serving misdemeanor sentences and he was only in
custody on concurrent felony sentence). Because Petitioner is not in custody on those convictions, the Court cannot
provide Petitioner habeas relief with respect to those convictions. 28 U.S.C. § 2254(a).
                                                          2
issues: ineffective assistance of trial counsel and ineffective assistance of appellate counsel. (ECF

No. 2.)

                The Court construes Petitioner’s motion for stay first as a motion to amend his

petition to add the issues regarding ineffective assistance of trial and appellate counsel. Petitioner

may amend the petition once as a matter of course, without permission of the trial court under

Federal Rule of Civil Procedure 15(a), made applicable to habeas actions by 28 U.S.C. § 2242.

Mayle v. Felix, 545 U.S. 644 (2005). Accordingly, the Court will consider the issues Petitioner

intends to raise in the state court as part of the petition.

                II.     Exhaustion of State Court Remedies

                Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen v. Perini, 424 F.2d 134, 138-39 (6th Cir. 1970).



                                                    3
               Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). Petitioner alleges that he raised his insufficient evidence claim in the

Michigan Court of Appeals and the Michigan Supreme Court. Petitioner acknowledges, however,

that he has not raised his ineffective assistance claims in either Michigan appellate court. Indeed,

he seeks a stay of these proceedings so that he might return to the Wayne County Circuit Court

and raise these issues for the first time by way of a motion for relief from judgment under Michigan

Court Rule 6.500 et seq.

               An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c).

Petitioner has at least one available procedure by which to raise the issues he has presented in this

application. He may file a motion for relief from judgment under Mich. Ct. R. 6.500 et seq. Under

Michigan law, one such motion may be filed after August 1, 1995. Mich. Ct. R. 6.502(G)(1).

Petitioner has not yet filed his one allotted motion. Therefore, the Court concludes that he has at

least one available state remedy. To properly exhaust his ineffective assistance claims, Petitioner

must file a motion for relief from judgment in the Wayne County Circuit Court. If his motion is

denied by the circuit court, Petitioner must appeal that decision to the Michigan Court of Appeals

and the Michigan Supreme Court.         O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at 483

(“‘[P]etitioner cannot be deemed to have exhausted his state court remedies as required by 28

U.S.C. § 2254(b) and (c) as to any issue, unless he has presented that issue both to the Michigan

Court of Appeals and to the Michigan Supreme Court.’”) (citation omitted).

               Because Petitioner has one claim that is exhausted and two that are not, his petition

is “mixed.” Under Rose v. Lundy, 455 U.S. 509, 522 (1982), district courts are directed to dismiss

                                                 4
mixed petitions without prejudice in order to allow petitioners to return to state court to exhaust

remedies. However, since the habeas statute was amended to impose a one-year statute of

limitations on habeas claims, see 28 U.S.C. § 2244(d)(1), dismissal without prejudice often

effectively precludes future federal habeas review. This is particularly true after the Supreme

Court ruled in Duncan v. Walker, 533 U.S. 167, 181-82 (2001), that the limitations period is not

tolled during the pendency of a federal habeas petition. As a result, the Sixth Circuit adopted a

stay-and-abeyance procedure to be applied to mixed petitions. See Palmer v. Carlton, 276 F.3d

777, 781 (6th Cir. 2002). In Palmer, the Sixth Circuit held that when the dismissal of a mixed

petition could jeopardize the timeliness of a subsequent petition, the district court should dismiss

only the unexhausted claims and stay further proceedings on the remaining portion until the

petitioner has exhausted his claims in the state court. Id.; see also Rhines v. Weber, 544 U.S. 269,

277 (2007) (approving stay-and-abeyance procedure); Griffin v. Rogers, 308 F.3d 647, 652 n.1

(6th Cir. 2002).

               Petitioner’s application is subject to the one-year statute of limitations provided in

28 U.S.C. § 2244(d)(1). Under that provision, the one-year limitations period runs from “the date

on which the judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner appealed his conviction to

the Michigan Court of Appeals and the Michigan Supreme Court. The Michigan Supreme Court

denied his application on February 4, 2019. Petitioner did not petition for certiorari to the United

States Supreme Court, though the ninety-day period in which he could have sought review in the

United States Supreme Court is counted under § 2244(d)(1)(A). See Bronaugh v. Ohio, 235 F.3d

280, 283 (6th Cir. 2000). The ninety-day period expired on May 5, 2019. Accordingly, absent

                                                 5
tolling, Petitioner would have one year, until May 5, 2020, in which to file his habeas petition.

Petitioner filed the instant petition on April 4, 2019, before the statute of limitation had commenced

running. More than eleven months remain before expiration of the limitations period.

                   The Palmer Court has indicated that thirty days is a reasonable amount of time for

a petitioner to file a motion for post-conviction relief in state court, and another thirty days is a

reasonable amount of time for a petitioner to return to federal court after he has exhausted his state-

court remedies. Palmer, 276 F.3d at 781. See also Griffin, 308 F.3d at 653 (holding that sixty

days amounts to a mandatory period of equitable tolling under Palmer).1

                   Petitioner has more than sixty days remaining in his limitations period. Assuming

that Petitioner diligently pursues his state-court remedies and promptly returns to this Court after

the Michigan Supreme Court issues its decision, he is not in danger of running afoul of the statute

of limitations. Therefore, a stay of these proceedings is not warranted. Should Petitioner decide

not to pursue his unexhausted claims in the state courts, he may file a new petition raising only

exhausted claims at any time before the expiration of the limitations period.

                                                      Conclusion

                   For the foregoing reasons, the Court will consider the issues Petitioner raises in his

motion for stay as issues raised in the petition, dismiss the petition for failure to exhaust available

state-court remedies, and deny Petitioner’s motion for stay.




1
 The running of the statute of limitations is tolled while “a properly filed application for State post-conviction or other
collateral review with respect to the pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2). The statute of
limitations is tolled from the filing of an application for state post-conviction or other collateral relief until a decision
is issued by the state supreme court. Lawrence v. Florida, 549 U.S. 327 (2007). The statute is not tolled during the
time that a Petitioner petitions for writ of certiorari in the United States Supreme Court. Id. at 332.

                                                             6
                                    Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This Court’s

dismissal of Petitioner’s action under Rule 4 of the Rules Governing § 2254 Cases is a

determination that the habeas action, on its face, lacks sufficient merit to warrant service. It would

be highly unlikely for this Court to grant a certificate, thus indicating to the Sixth Circuit Court of

Appeals that an issue merits review, when the Court already has determined that the action is so

lacking in merit that service is not warranted. See Love v. Butler, 952 F.2d 10 (1st Cir. 1991) (it

is “somewhat anomalous” for the court to summarily dismiss under Rule 4 and grant a certificate);

Hendricks v. Vasquez, 908 F.2d 490 (9th Cir. 1990) (requiring reversal where court summarily

dismissed under Rule 4 but granted certificate); Dory v. Comm’r of Corr., 865 F.2d 44, 46 (2d Cir.

1989) (it was “intrinsically contradictory” to grant a certificate when habeas action does not

warrant service under Rule 4); Williams v. Kullman, 722 F.2d 1048, 1050 n.1 (2d Cir. 1983)

(issuing certificate would be inconsistent with a summary dismissal).

               The Sixth Circuit Court of Appeals has disapproved the issuance of blanket denials

of a certificate of appealability. Murphy v. Ohio, 263 F.3d 466 (6th Cir. 2001). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id. at 467. Each issue must be considered under the standards set forth by the Supreme

Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467. Consequently, this

Court has examined each of Petitioner’s claims under the Slack standard.



                                                  7
                 This Court denied Petitioner’s application on the procedural ground of lack of

exhaustion. Under Slack, 529 U.S. at 484, when a habeas petition is denied on procedural grounds,

a certificate of appealability may issue only “when the prisoner shows, at least, [1] that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and [2] that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Both showings must be made to warrant the grant of a

certificate. Id. The Court finds that reasonable jurists could not debate that this Court correctly

dismissed the petition on the procedural ground of lack of exhaustion. “Where a plain procedural

bar is present and the district court is correct to invoke it to dispose of the case, a reasonable jurist

could not conclude either that the district court erred in dismissing the petition or that the petitioner

should be allowed to proceed further.” Id. Therefore, the Court denies Petitioner a certificate of

appealability.

                 The Court will enter an order and judgment consistent with this opinion.



Dated:    May 21, 2019                                  /s/ Janet T. Neff
                                                        Janet T. Neff
                                                        United States District Judge




                                                   8
